TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00747-CR



                           Ryan Christopher Wickerham, Appellant

                                                 v.

                                  The State of Texas, Appellee


        FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
       NO. 12-02207-1, THE HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Ryan Christopher Wickerham has filed a pro se motion to dismiss this

appeal.1 We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: September 19, 2014

Do Not Publish


       1
          Appellant appeals, pro se, his conviction for family-violence assault. See Tex. Penal Code
§ 22.01(a)(1); Tex. Code Crim. Proc. art. 42.013. The record reflects that appellant chose to
represent himself at trial and continues to do so on appeal, despite repeated admonishments from the
trial court prior to trial and prior to this appeal of the dangers and disadvantages of
self-representation. See U.S. Const. amend. VI, XIV; Tex. Const. art. I, § 10; Faretta v. California,
422 U.S. 806 (1975).